COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER
Appellate case name:          In re Laurel Wendt
Appellate case number:        01-22-00186-CV
Trial court case number:      18-DCV-254438
Trial court:                  268th District Court of Fort Bend County
       On March 14, 2022, relator, Laurel Wendt, filed a petition for writ of mandamus
contending that the trial court abused its discretion by: (1) permitting Mike Orsak, counsel
for real party in interest, E.A.J.L., “to continue as trial attorney when E.A.J.L. had no
claims against it in the cause nor had asserted affirmative relief against any party,” (2)
permitting evidence to be presented “regarding the reasonable and necessary attorney’s
fees applicable to settled and released claims as approved by the [trial court] when it
approved the [Mediated Settlement Agreement],” and (3) orally ordered that relator was
not permitted to access E.A.J.L. partnership records during trial “as provided by the
‘common law’ and the specific terms of the MSA.”
        Also on March 14, 2022, relator filed a “Motion for Temporary Relief to Stay Trial
Setting” with this Court, requesting that we stay the trial of the trial court cause pending
the Court’s consideration of relator’s mandamus petition. Relator requested emergency
relief and that this Court rule on the emergency motion by 9:30 a.m. on March 14, 2022.
       Relator’s motion for emergency relief to stay the trial setting is denied.
       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss_________
                    Acting individually  Acting for the Court

Date: ___March 14, 2022____